
	

115 HR 1678 : To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act concerning the statute of limitations for actions to recover disaster or emergency assistance payments, and for other purposes.
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1678
		IN THE SENATE OF THE UNITED STATES
		May 4, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act concerning the statute
			 of limitations for actions to recover disaster or emergency assistance
			 payments, and for other purposes.
	
	
		1.Statute of limitations
 (a)In generalSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended—
 (1)in subsection (a)(1)— (A)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and
 (B)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (2)in subsection (b)—
 (A)in paragraph (1) by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (B)in paragraph (3) by inserting for project completion as certified by the grantee after final expenditure report.
					(b)Applicability
 (1)In generalWith respect to disaster or emergency assistance provided to a State or local government on or after January 1, 2004—
 (A)no administrative action may be taken to recover a payment of such assistance after the date of enactment of this Act if the action is prohibited under section 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205(a)(1)), as amended by subsection (a); and
 (B)any administrative action to recover a payment of such assistance that is pending on such date of enactment shall be terminated if the action is prohibited under section 705(a)(1) of that Act, as amended by subsection (a).
 (2)LimitationThis section, including the amendments made by this section, may not be construed to invalidate or otherwise affect any administration action completed before the date of enactment of this Act.
				
	Passed the House of Representatives May 3, 2017.Karen L. Haas,Clerk
